Order entered August 2, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-19-00838-CV

                IN RE GAIL NEWTON AND DENNIS NEWTON, Relators

                 Original Proceeding from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 004-01623-2019

                                         ORDER
                        Before Justices Bridges, Osborne, and Carlyle

        Based on the Court’s opinion of this date, we DISMISS this proceeding for want of

jurisdiction.


                                                    /s/   CORY L. CARLYLE
                                                          JUSTICE